DETAILED ACTION
This Office action is in response to the amendment filed on January 31, 2022.
Claims 1, 2, 4-11, 13-19, and 21-23 are pending.
Claims 1, 2, 4-7, 9-11, 13-16, 18, 19, and 21-23 have been amended.
Claims 3, 12, and 20 have been canceled.
Claims 1, 2, 4-11, 13-19, and 21-23 are allowed and will be renumbered as 1-20 in the patent.
The objection to the abstract is withdrawn in view of Applicant’s amendments to the abstract.
The objection to the specification is withdrawn in view of Applicant’s amendments to the specification.
The objections to Claims 2-5, 9, 11-14, 18, and 20 are withdrawn in view of Applicant’s amendments to the claims.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1-4, 6-12, and 15-20 as being unpatentable over Claims 1-10 and 12-18 of copending U.S. Application No. 17/351,991 (hereinafter ““991”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1-4, 7-12, and 19 as being unpatentable over Claims 1-3, 5, 6, 11-14, 16, and 19 of copending U.S. Application No. 17/356,359 (hereinafter ““359”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1-5, 7-14, 18, and 19 as being unpatentable over Claims 1-3, 5, 7-13, and 15-18 of copending U.S. 
The 35 U.S.C. § 112(b) rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/351,991 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/356,359 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/361,076 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jianping Zhang (Reg. No. 68,796) on February 8, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 01/31/2022), please amend Claims 1, 2, 4-7, 9-11, 13-16, 18, 19, and 21-23 as follows:

1. (Currently Amended) A method for executing a smart contract, comprising:
starting, by a blockchain node of a blockchain network after a smart contract of bytecodes has been deployed in the blockchain network, to compile a bytecode of the bytecodes 
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, just-in-time (JIT) compilation on a bytecode of the bytecodes of the smart contract to obtain a second machine code and storing the second machine code, and executing the second machine code,
wherein the performing, by the blockchain node of the blockchain network in the execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract includes:
querying, by the blockchain node of the blockchain network in the execution of the smart contract, a current AoT compilation status of the bytecode of the bytecodes of the smart contract in response to the first machine code of the smart contract not being locally stored; [[and]]
in response to the bytecode of the bytecodes of the smart contract being in AoT compilation, performing JIT compilation on the bytecode of the bytecodes of the smart contract; and
in response to the bytecode of the bytecodes of the smart contract not being in AoT compilation, starting AoT compilation and performing JIT compilation on the bytecode of the bytecodes of the smart contract.


starting, by the blockchain node 
performing, by the blockchain node after the smart contract has been deployed in the blockchain network, AoT compilation on the bytecode of the bytecodes of the smart contract within a determined idle time period.

3. (Canceled)

4. (Currently Amended) The method according to claim 1, wherein the performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract to obtain the second machine code and storing the second machine code includes:
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on a bytecode corresponding to an invoked function in the smart contract.

5. (Currently Amended) The method according to claim 1, wherein the performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the 
in a process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract, identifying a hotspot second machine code, and storing the hotspot second machine code for subsequent invoking; or
performing optimizing compilation to obtain the second machine code and storing the second machine code in the process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract.

6. (Currently Amended) The method according to claim 1, further comprising:
in execution of the smart contract, executing, by the blockchain node of the blockchain network, the first machine code of the smart contract in response to the first machine code of the smart contract being locally stored.

7. (Currently Amended) The method according to claim 6, wherein the executing, by the blockchain node of the blockchain network, the first machine code of the smart contract includes:
executing, by the blockchain node of the blockchain network, the stored first machine code of the smart contract corresponding to an invoked function in the smart contract.

8. (Original) The method according to claim 1, wherein the storing is caching.

9. (Currently Amended) The method according to claim 1, further comprising:
of the blockchain network, a request for deploying the smart contract in the blockchain network, wherein the request includes the bytecodes of the smart contract; and
causing, by the blockchain node of the blockchain network, deployment of the smart contract in the blockchain network.

10. (Currently Amended) A blockchain node for executing a smart contract, comprising:
a processor; and
a memory coupled to the processor and having executable instructions stored thereon that are executable by the processor to perform acts including:
starting, by a blockchain node of a blockchain network after a smart contract of bytecodes has been deployed in [[a]] the blockchain network, to compile a bytecode of the bytecodes of the smart contract into a first machine code by using ahead-of-time (AoT) compilation and storing the first machine code; and
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, just-in-time (JIT) compilation on a bytecode of the bytecodes of the smart contract to obtain a second machine code and storing the second machine code, and executing the second machine code,
wherein the performing, by the blockchain node of the blockchain network in the execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract includes:
by the blockchain node of the blockchain network in the execution of the smart contract, a current AoT compilation status of the bytecode of the bytecodes of the smart contract in response to the first machine code of the smart contract not being locally stored; [[and]]
in response to the bytecode of the bytecodes of the smart contract being in AoT compilation, performing JIT compilation on the bytecode of the bytecodes of the smart contract; and
in response to the bytecode of the bytecodes of the smart contract not being in AoT compilation, starting AoT compilation and performing JIT compilation on the bytecode of the bytecodes of the smart contract.

11. (Currently Amended) The blockchain node according to claim 10, wherein the starting to compile the bytecode of the bytecodes of the smart contract into the first machine code by using AoT compilation includes:
starting, by the blockchain node 
performing, by the blockchain node after the smart contract has been deployed in the blockchain network, AoT compilation on the bytecode of the bytecodes of the smart contract within a determined idle time period.

12. (Canceled)

, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract to obtain the second machine code and storing the second machine code includes:
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on a bytecode corresponding to an invoked function in the smart contract.

14. (Currently Amended) The blockchain node according to claim 10, wherein the performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract to obtain the second machine code and storing the second machine code includes at least one of:
in a process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract, identifying a hotspot second machine code, and storing the hotspot second machine code for subsequent invoking; or
performing optimizing compilation to obtain the second machine code and storing the second machine code in the process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract.

15. (Currently Amended) The blockchain node according to claim 10, wherein the acts further include:
, by the blockchain node of the blockchain network, the first machine code of the smart contract in response to the first machine code of the smart contract being locally stored.

16. (Currently Amended) The blockchain node according to claim 15, wherein the executing, by the blockchain node of the blockchain network, the first machine code of the smart contract includes:
executing, by the blockchain node of the blockchain network, the stored first machine code of the smart contract corresponding to an invoked function in the smart contract.

17. (Original) The blockchain node according to claim 10, wherein the storing is caching.

18. (Currently Amended) The blockchain node according to claim 10, wherein the acts further include:
receiving, by the blockchain node of the blockchain network, a request for deploying the smart contract in the blockchain network, wherein the request includes the bytecodes of the smart contract; and
causing, by the blockchain node of the blockchain network, deployment of the smart contract in the blockchain network.

19. (Currently Amended) A non-transitory computer storage medium, the storage medium having executable instructions stored thereon that are executable by one or more processors to perform acts including:
by a blockchain node of a blockchain network after a smart contract of bytecodes has been deployed in [[a]] the blockchain network, to compile a bytecode of the bytecodes of the smart contract into a first machine code by using ahead-of-time (AoT) compilation and storing the first machine code; and
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, just-in-time (JIT) compilation on a bytecode of the bytecodes of the smart contract to obtain a second machine code and storing the second machine code, and executing the second machine code,
wherein the performing, by the blockchain node of the blockchain network in the execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract includes:
querying, by the blockchain node of the blockchain network in the execution of the smart contract, a current AoT compilation status of the bytecode of the bytecodes of the smart contract in response to the first machine code of the smart contract not being locally stored; [[and]]
in response to the bytecode of the bytecodes of the smart contract being in AoT compilation, performing JIT compilation on the bytecode of the bytecodes of the smart contract; and
in response to the bytecode of the bytecodes of the smart contract not being in AoT compilation, starting AoT compilation and performing JIT compilation on the bytecode of the bytecodes of the smart contract.

20. (Canceled)

21. (Currently Amended) The non-transitory computer storage medium according to claim 19, wherein the starting to compile the bytecode of the bytecodes of the smart contract into the first machine code by using AoT compilation includes:
starting, by the blockchain node 
performing, by the blockchain node after the smart contract has been deployed in the blockchain network, AoT compilation on the bytecode of the bytecodes of the smart contract within a determined idle time period.

22. (Currently Amended) The non-transitory computer storage medium according to claim 19, wherein the performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract to obtain the second machine code and storing the second machine code includes:
performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on a bytecode corresponding to an invoked function in the smart contract.

23. (Currently Amended) The non-transitory computer storage medium according to claim 19, wherein the performing, by the blockchain node of the blockchain network in execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract to obtain the second machine code and storing the second machine code includes at least one of:
in a process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract, identifying a hotspot second machine code, and storing the hotspot second machine code for subsequent invoking; or
performing optimizing compilation to obtain the second machine code and storing the second machine code in the process of at least one of interpreting or executing the bytecode of the bytecodes of the smart contract.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the performing, by the blockchain node of the blockchain network in the execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract includes: querying, by the blockchain node of the blockchain network in the execution of the smart contract, a current AoT compilation status of the bytecode of the bytecodes of the smart contract in response to the first machine code of the smart contract not being locally stored; in response to the bytecode of the bytecodes of the smart contract being in AoT compilation, performing JIT compilation on the bytecode of the bytecodes of the smart 
The closest cited prior art, the combination of US 2020/0019421 (hereinafter “Sun”) and US 2021/0224378 (hereinafter “Krey”), teaches implementing different types of blockchain contracts. However, the combination of Sun and Krey fails to teach “wherein the performing, by the blockchain node of the blockchain network in the execution of the smart contract and in response to the first machine code of the smart contract not being locally stored, JIT compilation on the bytecode of the bytecodes of the smart contract includes: querying, by the blockchain node of the blockchain network in the execution of the smart contract, a current AoT compilation status of the bytecode of the bytecodes of the smart contract in response to the first machine code of the smart contract not being locally stored; in response to the bytecode of the bytecodes of the smart contract being in AoT compilation, performing JIT compilation on the bytecode of the bytecodes of the smart contract; and in response to the bytecode of the bytecodes of the smart contract not being in AoT compilation, starting AoT compilation and performing JIT compilation on the bytecode of the bytecodes of the smart contract” as recited in independent Claims 1, 10, and 19.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191